        Case 3:20-cv-00215-KRG Document 25 Filed 10/24/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF PENNSYLVANIA

                                               :
JIM BOGNET, et al.,                            :
                                               :
                         Plaintiffs,           :       NO. 3:20-cv-00215-KRG
                                               :
            v.                                 :
                                               :
KATHY BOOCKVAR, in her capacity as             :
Secretary of the Commonwealth of               :
Pennsylvania, et al.,                          :
                                               :
                         Defendants.           :

        MOTION TO TRANSFER RELATED CASE PURSUANT TO
                     LOCAL CIVIL RULE 40

      Defendant Kathy Boockvar, in her capacity as Secretary of the Commonwealth

of Pennsylvania, respectfully moves this Court for an order transferring the above-

captioned lawsuit to Judge J. Nicholas Ranjan’s docket pursuant to Local Civil Rule

40. In support of this Motion, Secretary Boockvar relies upon the accompanying

Memorandum of Law and supporting exhibits, which are incorporated herein.
       Case 3:20-cv-00215-KRG Document 25 Filed 10/24/20 Page 2 of 3




                          HANGLEY ARONCHICK SEGAL
                          PUDLIN & SCHILLER

Dated: October 24, 2020   By: /s/ Mark A. Aronchick
                                 Mark A. Aronchick (ID No. 20261)
                                 Michele D. Hangley (ID No. 82779)*
                                 Robert A. Wiygul (I.D. No. 310760)*
                          One Logan Square, 27th Floor
                          Philadelphia, PA 19103
                          Tel: (215) 568-6200
                          Fax: (215) 568-0300
                          Counsel for Defendant Kathy Boockvar, in her
                          capacity as Secretary of the Commonwealth of
                          Pennsylvania

                          *Pro hac vice motion pending
                          OFFICE OF ATTORNEY GENERAL

                          By: /s/ Karen M. Romano
                                  Karen M. Romano (ID No. 88848)
                                  Keli M. Neary (ID No. 205178)*
                                  Stephen M. Moniak (ID No. 80035)
                          Strawberry Square, 15th Floor
                          Harrisburg, PA 17120
                          (717) 787-2717
                          Counsel for Defendant Kathy Boockvar, in her
                          capacity as Secretary of the Commonwealth of
                          Pennsylvania

                          *Pro hac vice motion pending




                                     -2-
        Case 3:20-cv-00215-KRG Document 25 Filed 10/24/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I, Mark A. Aronchick, certify that on the 24th day of October, 2020, a copy

of the foregoing Motion to Transfer Related Case Pursuant to Local Civil Rule 40

was served by ECF filing on all counsel.


                                            /s/ Mark A. Aronchick
                                            Mark A. Aronchick
